Exhibit THIS REVOLVING PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT. $100,000As of September 5, 2008 Orange County, California REVOLVING PROMISSORY NOTE In consideration of such advances (hereinafter “Advance” or “Advances”) as MKM Opportunity Master Fund, Ltd, or its assigns (collectively, “Holder”), from time to time may make hereon to or for the benefit of TRESTLE HOLDINGS, INC., a Delaware corporation (the “Company”), at the Company’s offices at P.O. Box 4198, Newport Beach, CA 92661, or at such other place as the parties may mutually agree, pursuant to the Revolving Credit Commitment, as defined below, up to the maximum aggregate principal amount of One Hundred
